FILED
                            NOT FOR PUBLICATION                               JAN 28 2016

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


LEMUEL C. BRAY,                                   No. 13-55885

               Plaintiff - Appellant,             D.C. No. 5:12-cv-01842-TJH-SP

 v.
                                                  MEMORANDUM*
BANK OF AMERICA MORTGAGE,
Murrieta Office,

               Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                     Terry J. Hatter, District Judge, Presiding

                            Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Lemuel C. Bray appeals pro se from the district court’s judgment dismissing

his action alleging a violation of Title III of the Americans with Disabilities Act

(“ADA”) arising out of defendant’s denial of his online loan application. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for failure to

state a claim under Fed. R. Civ. P. 12(b)(6), N. Cty. Cmty. Alliance, Inc. v. Salazar,

573 F.3d 738, 741 (9th Cir. 2009), and we affirm.

      The district court properly dismissed Bray’s action because Bray failed to

allege facts sufficient to show any violation of Title III of the ADA. See 42 U.S.C.

§ 12182(a) (“No individual shall be discriminated against on the basis of disability

in the full and equal enjoyment of the goods, services, facilities, privileges,

advantages, or accommodations of any place of public accommodation[.]”); Weyer

v. Twentieth Century Fox Film Corp., 198 F.3d 1104, 1114-16 (9th Cir. 2000)

(under Title III of the ADA, there must be a connection to an actual physical place,

and there is no discrimination where disabled individuals are given the same

opportunity as everyone else); see also Wander v. Kaus, 304 F.3d 856, 858 (9th

Cir. 2002) (damages are not recoverable under Title III).

      Bray’s motions for remand and for a hearing, filed on September 11, 2013,

are denied.

      AFFIRMED.




                                           2                                      13-55885